                                          Case 4:18-cv-00818-JSW Document 42 Filed 11/01/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADG CONCERNS, INC., et al.,                        Case No. 18-cv-00818-JSW

                                   8                    Plaintiffs,
                                                                                            ORDER ADOPTING REPORT AND
                                   9             v.                                         RECOMMENDATION
                                  10     TSALEVICH LLC,                                     Re: Dkt. Nos. 24, 34, 39

                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 31, 2018, this matter was reassigned to the undersigned Judge along with a

                                  14   report and recommendation that the Court grant in part Plaintiffs’ motions for default judgment

                                  15   and grant Plaintiffs’ motion for attorneys’ fees. (Dkt. Nos. 24, 24, 39.) The time for filing

                                  16   objections to the Report has passed, and the Court has not received any objections. The Court

                                  17   finds the Report thorough and well-reasoned and adopts it in every respect.

                                  18          Accordingly, the Court HEREBY GRANTS Plaintiffs’ motion for default judgment in part

                                  19   (as specified in the report and recommendation) and GRANTS Plaintiffs’ motion for attorneys’

                                  20   fees. The Court shall enter a separate judgment, and the Clerk shall close the file.

                                  21          IT IS SO ORDERED.

                                  22   Dated: October 31, 2018

                                  23                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
